Citation Nr: 1507203	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability; and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus; and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  He is a recipient of the Combat Infantryman's Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The claim of service connection for a psychiatric disability was developed and adjudicated as limited to the diagnosis of PTSD.  Because the record shows psychiatric diagnoses other than PTSD (major depressive episode), and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), this issue on appeal has been recharacterized as stated on the preceding page.

On his VA Form 9 dated November 2012, the Veteran requested a hearing before a Veterans Law Judge.  He cancelled a hearing scheduled for him in July 2014, and the record does not reflect that he has made a further request to reschedule the cancelled hearing.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a July 2008 rating decision that was not appealed. 

2.  Evidence received since the July 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Service connection for tinnitus was denied in July 2008 rating decision that was not appealed. 

4.  Evidence received since the July 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

5.  Service connection for PTSD was denied in a July 2008 rating decision that was not appealed. 

6.  Evidence received since the July 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the final July 2008 rating decision, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 

2.  As new and material evidence has been received since the final July 2008 rating decision, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).

3.  As new and material evidence has been received since the final July 2008 rating decision, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

New and Material - Bilateral Hearing Loss

Review of the file shows the RO denied service connection for bilateral hearing loss in July 2008 based on its determination that the current evidence of record did not show evidence of a hearing loss disability.  The July 2008 decision was not appealed. 

The evidence received since the July 2008 decision includes in pertinent part VA examinations in October 2010 and February 2014 that show diagnoses of bilateral hearing loss per VA regulations.   The evidence received since the July 2008 decision also includes the Veteran's testimony before a decision review officer (DRO) in May 2013 and multiple Internet articles regarding sensorineural hearing loss, specifically supporting the delayed onset of hearing loss resulting from acoustic trauma.

The medical evidence added to the record shows that the Veteran currently has a diagnosis of bilateral hearing loss disability.  Because such a diagnosis was one of the elements not present in July 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

New and Material - Tinnitus

Review of the file shows the RO denied service connection for tinnitus in July 2008 based on its determination that the current evidence of record did not show evidence of tinnitus.  The July 2008 decision was not appealed. 

The evidence received since the July 2008 decision includes in pertinent part VA examinations in October 2010 and February 2014 that show diagnoses of tinnitus.   The evidence received since the July 2008 decision also includes the Veteran's testimony before a DRO in May 2013.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of tinnitus.  Because such a diagnosis was one of the elements not present in July 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  

New and Material - Acquired Psychiatric Disability

Review of the file shows the RO denied service connection for PTSD in July 2008 based on its determination that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor.  The July 2008 decision was not appealed. 

The evidence received since the July 2008 decision includes in pertinent part a statement from L.L.M., L.C.S.W., in which she noted that the Veteran was seen for two years under a diagnosis of PTSD and major depressive episode, currently in remission.  L.L.M. also stated that a motor vehicle accident including a fatality caused significant depression and PTSD symptoms, also reviving old symptoms related to service in Vietnam.  The evidence received since the July 2008 decision also includes the Veteran's testimony before a DRO in May 2013.

In the medical evidence added to the record, it appears that L.L.M. was attempting to provide an etiological opinion linking PTSD to service.  Because such an opinion was one of the elements not present in July 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hearing loss is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for tinnitus is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for PTSD is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Bilateral Hearing Loss / Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as incurred as a result of hazardous noise exposure during combat in Vietnam.  In this regard, the evidence of record shows that the Veteran currently has a bilateral hearing loss disability, tinnitus, and had noise exposure in service as he is a recipient of the CIB.  Moreover, as noted above, the Veteran also submitted medical literature supporting the delayed onset of hearing loss resulting from acoustic trauma.  

As to the etiology of his current hearing loss disability and tinnitus, there are two VA examinations with opinions.  In an October 2010 VA examination, the examiner stated that there was no evidence of hearing loss in the service treatment records.  The examiner also stated that the separation physical showed normal hearing; however the test may not have been valid considering it showed the same thresholds (0 decibels) at every test frequency in both ears which was unlikely.  The VA examiner opined that since hearing loss due to noise occurs at the time of the exposure and not subsequently, it was less likely as not that the noise of active duty could have caused the current hearing loss.  The examiner also stated that the Veteran did not report that tinnitus began during his active duty, and there was no evidence of tinnitus documented in the service treatment records; therefore, it was less likely as not that the tinnitus was related to active duty noise exposure.  The Veteran was also afforded a VA examination in February 2014 in which the examiner opined that bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service as the Veteran had normal hearing at the time of discharge in both ears.  The VA examiner also stated that since hearing loss was less likely as not related to military noise exposure, it was also less likely as not that the tinnitus was related to military noise exposure. 

Based on the current record, the Board finds that there is insufficient evidence to make a determination in this case.  That is, the basis of the VA examiners' opinions appears to be the lack of findings of hearing loss disability during service even though it is noted in the October 2010 VA examination that the testing results in separation physical were likely invalid.  Moreover, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Based on the foregoing, the Board finds that these matters should be remanded for another examination for the purpose of determining whether conceded in-service noise exposure is related to current hearing loss disability and tinnitus and whether such exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Acquired Psychiatric Disability

The Veteran contends that service connection is warranted for PTSD, as due to his experiences in Vietnam, which was reaggravated after a motor vehicle accident he experienced in 2005.  That is, the Veteran asserts that the fatal accident in 2005 triggered memories of death from Vietnam, and he now experiences nightmares, sleep impairment, and anxiety.

The Veteran was afforded VA examinations in March 2008 and April 2010 in which the same examiner found that he appeared to meet the criteria for PTSD; however, the vast majority of the PTSD problems appeared to be related to the 2005 motor vehicle accident and not service.  The Veteran was also afforded a VA examination in February 2014 in which a VA examiner found that he did not meet the criteria for PTSD related to combat but met the criteria for PTSD related to the truck accident in 2005.

L.L.M., L.C.S.W., submitted a statement in May 2013, stating that a motor vehicle accident including a fatality caused significant depression and PTSD symptoms, also reviving old symptoms related to service in Vietnam.  

As noted above, in Clemons, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  

VA and private treatment records show diagnoses of depression.  

Based on the foregoing, the Board finds that as the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  Moreover, these matters should be remanded for examination for the purpose of determining whether conceded in-service combat exposure is related to the Veteran's psychiatric disabilities and whether the fatal accident in 2005 triggered memories of death from Vietnam, causing his PTSD. 

It is also noted that the May 2013 statement of L.M., LCSW, indicates that the Veteran was seen there for two years for his PTSD and major depressive episode.  Those psychotherapy records have not yet been provided by the clinic and should be obtained on remand.  

The record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining records from SSA as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the AOJ should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The AOJ should arrange for any further development in the matter suggested by his response.

2.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the disabilities on appeal, including psychotherapy records pertaining to treatment by L.M., LCSW, and T.C., M.D.  See May 2013 statement from L.M., LCSW.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and request that he submit the outstanding evidence.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an audiological examination to determine whether any current hearing loss disability and tinnitus are related to conceded in-service noise exposure.  The examiner must review the physical and electronic claims file, to include a copy of this remand, and must indicate that review was completed. 

The examiner must provide an opinion as to whether any current hearing loss disability and tinnitus are at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure  (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing and develop tinnitus over the years).  The examiner should also address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has delayed onset hearing loss that is related to conceded noise exposure in service.

In providing the opinion, the examiner should address the significance, if any, of the separation physical testing results, which the October 2010 examiner noted may be invalid.  The examiner's attention is also directed to the medical literature presented by the Veteran, supporting the delayed onset of hearing loss resulting from acoustic trauma. 

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  Schedule the Veteran for an examination by an appropriate VA psychologist or psychiatrist to determine the nature and etiology of his psychiatric disabilities, to include PTSD, chronic anxiety, and major depression.  The examiner must review the physical and electronic claims file, to include a copy of this remand, and must indicate that review was completed. 

Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities present since approximately January 2010.

(b) Specifically, does the Veteran have PTSD based on a verified or corroborated stressor, or fear of hostile activity in Vietnam?  Please discuss sufficiency of the verified/corroborated stressor(s) and the symptoms to support such diagnosis.  If PTSD is not diagnosed, please identify the criteria for such diagnosis found lacking.

(c) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/documented events therein.

The examiner's attention is directed to the Veteran's assertions that the fatal accident in 2005 triggered memories of death from Vietnam, causing his psychiatric disabilities. 

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

6.  Then, after ensuring any other necessary development has been completed as a result of this remand (to include examinations), readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


